The determination of the Public Service Commission confirmed as to items 3 and 4, being the expense of installing an electric interlocking and signaling plant to replace the old pneumatic plant, and annulled as to item 2, being the refusal to include interest on certain expenditures which the railroad neglected to present at intermediate accountings; and matter remitted to the Commission for''computation as to the amount, upon the ground that the statute provides for interest and the Commission has no power to disallow it, no fraud being shown, and interest is hereby allowed; and also annulled as to item 5, being the additional cost of new and higher grade track material, and matter remitted to Commission for computation of the amount of that item, which is hereby allowed, on the ground that this was a replacement made necessary by the project; heavier material being required because of diminution in trackage. McNamee, Crapser and Bliss, JJ., concur; Hill, P. J., concurs except as to the confirmation of items 3 and 4, from which he dissents; Heffernan, J., concurs except as to the annulling of item 2.